443 Pa. 566 (1971)
R.M. Shoemaker Co., Appellant,
v.
Blumenfeld.
Supreme Court of Pennsylvania.
Argued April 21, 1971.
June 28, 1971.
Before JONES, EAGEN, O'BRIEN, ROBERTS, POMEROY and BARBIERI, JJ.
Victor Wright, with him Fox, Rothschild, O'Brien & Frankel, for appellant.
Milton S. Lazaroff, with him Techner, Rubin and Shapiro, for appellees.
OPINION PER CURIAM, June 28, 1971:
This appeal being from an interlocutory order not made appealable by statute, the appeal is quashed. Appellant to pay costs.
Mr. Chief Justice BELL took no part in the consideration or decision of this case.